 In the Matter of ATLANTIC BASIN IRON WORKS,INC., EMPLOYERandLOCAL39,INDUSTRIALUNION OFMARINE ANDSHIPBUILDING WORKERSOF AMERICA,CIO,PETITIONERCase No. 2-R-6982SUPPLEMENTAL DECISIONORDERANDSECOND DIRECTION OF ELECTIONFebruary 10, 19/1.7Pursuant to the Board's Decision and Direction of Election issuedherein on December 12, 1946,1 an election by secret ballot was held onJanuary 9, 1947, under the direction and supervision of the RegionalDirector for the Second Region (New York City). In his Reporton the Election issued on January 16, 1947, the Regional Director setforth,inter alia,that the Employer notified the Regional Office onDecember 21, 1946, that it would take "no part in carrying out theBoard's Direction of Election"; that the Employer in fact failed tocooperate with the Regional Office by refusing to submit pay-roll dataof employees eligible to vote in the election and by failing to indicatewhether or not it had posted notices of the election in accordance withthe Regional Office's request; and that only 1 of approximately 22eligible voters participated in the election.The Regional Directorfound that no representative vote was had in view of the above andthereupon recommended that the election be set aside and a new electiondirected.None of the parties has filed exceptions to this Report.Inasmuch as no exceptions have been filed to the Regional Director'sReport, we shall adopt this Report and, in accordance with the recom-mendations therein, we shall annul the election held on January 9, 1947,and direct that a new election be held among the employees in theappropriate unit.ORDERIT IS HEREBY ORDEREDthat the election held on January 9, 1947,among the employees of AtlanticBasin IronWorks, Inc., Brooklyn,New York, be, and it herebyis, vacated and set aside.171 N. L R B 973.72 N. L. R. B., No. 93.508 ATLANTICBASIN IRON WORKS,INC.509DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Atlantic Basin Iron Works, Inc.,Brooklyn, New York, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthis Second Direction, under the direction and supervision of theRegional Director for the Second Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sections203.55 and 203.56, of National Labor Relations Board Rules and Regu-lations-Series 4, among the employees in the unit found appropriatein Section IV, of the Decision and Direction of Election, who wereemployed during the pay-roll period immediately preceding the dateof this Second Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but exclud-ing those employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Local 39,Industrial Union of Marine and Shipbuilding Workers of America,CIO, for the purposes of collective bargaining.MR. JAMES J. REYNOLDS, Jii., took no part in the consideration ofthe above Supplemental Decision, Order, and Second Direction ofElection.